Title: To James Madison from John Tyler, 17 January 1810
From: Tyler, John
To: Madison, James


Dear Sir;Richmond Jany: 17th 1810
I receiv’d yours of the 13th Instant on the Subject of the 300$ deposited in our Bank for the purchase of a Sword for Genl. Campbell. We found your Letter which enclos’d the Money on which a memorandum on it gave us the information where it was deposited. Will it not be best to draw for the Money in some safe way? or if you chuse to have it enclos’d you will please to signify your desire to your very obt Hble Servt.
Jno: Tyler.
